PER CURIAM
The trial court found that the officers of said bank made said deed in contemplation of insolvency and for the purpose of pre-' ferring Mr. Stepfield as a creditor, and that Mr. Stepfield, who was one of the directors and as such participated in said transaction, knew the purpose and object of making said deed, and that therefore said deed was void as against the creditors of said bank.
The case is before this court upon a petition in error. We have carefully read the record and considered the same in connection with the briefs of counsel and the authorities cited, and have reached the conclusion that the finding of the trial court is not manifestly against the weight of the evidence, and therefore said judgment is affirmed.
PARDEE, PJ, WASHBURN and FUNK, JJ, concur.